

116 HR 2432 IH: Future Defense Artificial Intelligence Technology Assessment Act
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2432IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Dunn introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to submit a report to Congress on the artificial intelligence
			 strategy of the Department of Defense.
	
 1.Short titleThis Act may be cited as the Future Defense Artificial Intelligence Technology Assessment Act  or the Future DATA Act.
		2.Report on artificial intelligence
 (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with head of the Joint Artificial Intelligence Center, shall submit to the appropriate congressional committees a report on the artificial intelligence strategy of the Department of Defense.
 (b)ElementsThe report under subsection (a) shall include the following: (1)Analysis of the increasing use of artificial intelligence technology by the Department of Defense and the effects of such technology on the Department.
 (2)Identification of the data necessary for the Secretary to properly conduct the analysis under paragraph (1), including identification of any gaps in the availability of such data.
 (3)The plan of the Secretary to protect systems that use artificial intelligence from bad actors and any attempts by individuals to misrepresent or alter information used or provided by artificial intelligence.
 (4)Analysis of the expected benefits of artificial intelligence for the operation of the Armed Forces over the period of 20 years following the year in which the report is submitted.
 (5)Analysis of the potential of artificial intelligence to improve multi-domain operations across the Armed Forces.
 (6)Identification of any ethical guidelines applicable to the use of artificial intelligence by the Department.
 (7)The plan of the Secretary to ensure collaboration among the Department, industry, academia, and national laboratories on matters relating to the research, development, test, and evaluation, contracting, acquisition, and onboarding of artificial intelligence technology.
 (c)CollaborationIn preparing the report under subsection (a), the Secretary of Defense may collaborate, through a series of meetings, roundtables, or by other means, with—
 (1)a broad range of industrial stakeholders in the technology, manufacturing, and service sectors, including large and small companies, think tanks, and industry organizations; and
 (2)the heads of any other Federal agencies the Secretary determines to be appropriate. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committees on Armed Services of the Senate and the House of Representatives; (2)the Committee on Science, Space, and Technology of the House of Representatives;
 (3)the Committee on Commerce, Science, and Transportation of the Senate; (4)the Permanent Select Committee on Intelligence of the House of Representatives; and
 (5)the Select Committee on Intelligence of the Senate. 